Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered June 26, 2003, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea without first conducting a hearing (see generally People v Bandelt, 304 AD2d 835 [2003]). H. Miller, J.P., Ritter, Rivera and Spolzino, JJ., concur.